Title: Lafayette to the American Peace Commissioners, 12 May 1783
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry


Gentlemen,
Paris, May 12th. 1783.
Having Yesterday conferred with Count de Vergennes upon some Public Concerns, He requested I would tell you what, instead of troubling you with the Demand of a meeting, I think better to mention in this Note.
The several Powers said he, are going to make up their Treaties, and when ready to sign, they will of Course meet to do it all together. The Mediation of the Emperor and that of Russia have been required, and under that Mediation the French Treaty will be signed, it now rests with America to know if She will conclude her Treaty under the Mediation, or chooses to let it alone. There is no Necessity for it, But in Case you prefer to have it, Count de Vergennes thinks it is time to join with England in making a combined Application to the Court of Vienna and that of Petersbourg.
So far Gentlemen I have been requested to speak to you, I will add that from my last Conferences on the Subject, I hope we may get the Harbour of L’Orient, as we have wished, for the American Trade.
Be pleased to accept the Assurances of my great and affectionate Respect.
(signed) La Fayette.
To the American Ministers for negociating a Peace.
